         Case 1:20-cv-00010-CWD Document 7 Filed 04/21/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 CYNTHIA L. BRAUGHTON,
                                                Case No. 1:20-cv-00010-CWD
                      Petitioner,
                                                INITIAL REVIEW ORDER
        v.

 STATE OF IDAHO,

                      Respondent.


       Petitioner Cynthia L. Braughton has filed a Petition for Writ of Habeas Corpus

challenging Petitioner’s state court conviction on an infraction. See Dkt. 2. The Court

now reviews the petition to determine whether it is subject to summary dismissal

pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases

(“Habeas Rules”). Having reviewed the record, and otherwise being fully informed, the

Court enters the following Order directing Petitioner to file an amended petition if

Petitioner intends to proceed.

                                 REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

INITIAL REVIEW ORDER - 1
          Case 1:20-cv-00010-CWD Document 7 Filed 04/21/20 Page 2 of 5




whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

2.     Discussion

       Petitioner pleaded guilty to a drug paraphernalia infraction in the magistrate

division of the Fourth Judicial District Court in Ada County, Idaho. The judgment of

conviction was entered on April 20, 2019. Petitioner was sentenced to probation, but she

does not disclose the length of that probation, nor does she state whether she was still on

probation at the time she filed the instant Petition.

       Petitioner did not file a direct appeal, but she did file two motions for reduction of

sentence under Idaho Criminal Rule 35. Dkt. 2 at 1–3.

       In the instant Petition for Writ of Habeas Corpus, Petitioner brings two claims.

First, she asserts that the magistrate court abused its discretion and violated federal and

state law in denying Petitioner’s first Rule 35 motion. Id. at 8–10. Second, she asserts that

the magistrate court violated the Due Process and Equal Protection Clauses of the

Fourteenth Amendment, as well as other provisions of state and federal law.

       Petitioner has not included enough facts in the Petition to proceed at this time.

Petitioner may file an amended petition within 28 days after entry of the Order. Any

amended petition should take into consideration the following.

       A.      In-Custody Requirement

       In is unclear whether the Court has jurisdiction over Petitioner’s habeas case. A

federal district court does not have jurisdiction over a habeas corpus case unless the

INITIAL REVIEW ORDER - 2
         Case 1:20-cv-00010-CWD Document 7 Filed 04/21/20 Page 3 of 5




petitioner is “in custody pursuant to the judgment of a State court” when the petition was

filed. 28 U.S.C. § 2254(a) (emphasis added); Maleng v. Cook, 490 U.S. 488, 490–91

(1989) (per curiam) (“We have interpreted the statutory language as requiring that the

habeas petitioner be ‘in custody’ under the conviction or sentence under attack at the time

his petition is filed.”); see also Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394,

401 (2001) (“[The petitioner] is no longer serving the sentences imposed pursuant to his

1986 convictions, and therefore cannot bring a federal habeas petition directed solely at

those convictions.”).

       Although a sentence of probation satisfies the in-custody requirement, see Fowler

v. Sacramento Cty. Sheriff's Dep’t, 421 F.3d 1027, 1033 n.5 (9th Cir. 2005), it is unclear

whether Petitioner had completed her term of probation before she filed the instant

Petition. See De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990) (“A petitioner

who files a habeas petition after he has fully served his sentence and who is not subject to

court supervision is not ‘in custody’ for the purposes of this court’s subject matter

jurisdiction.”). If Petitioner files an amended petition, she must disclose the duration of

her probation and indicate whether, on January 6, 2020—the date of filing—she remained

on probation.

       B.       Insufficient Factual Allegations and Potentially Noncognizable Claims

       Even if the Court has subject matter jurisdiction, the Petition does not include

enough facts to permit Petitioner to proceed at this time. Neither of the two claims

presented in the Petition describe what, precisely, Petitioner is alleging. Petitioner does



INITIAL REVIEW ORDER - 3
          Case 1:20-cv-00010-CWD Document 7 Filed 04/21/20 Page 4 of 5




not describe the actions of the court that she contends violated her rights. In any amended

petition, Petitioner must identify the specific actions of which Petitioner complains.

        Additionally, it appears that the portions of Petitioner’s claims that assert state law

violations—including the entirety of Petitioner’s first claim—are noncognizable,

meaning that they cannot be heard in federal habeas corpus. “[F]ederal habeas corpus

relief does not lie for errors of state law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

Specifically, a claim that a state court committed error during post-conviction

proceedings is not a federal claim upon which a habeas petitioner may proceed. Franzen

v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989) (per curiam).

        Petitioner’s first claim asserts that the magistrate court committed error when it

denied Petitioner’s Rule 35 motion. In Idaho, a Rule 35 motion for reduction of sentence

is a state law procedural mechanism, in some ways similar to a post-conviction

application, that is not necessarily a part of the direct review process.1 A Rule 35 motion,

although generally filed in the underlying criminal case, requires a collateral

reexamination of the sentence and, therefore, qualifies as a state collateral proceeding.

See Wall v. Kholi, 562 U.S. 545, 555–56 (2011) (holding that motion for reduction of

sentence under Rhode Island Criminal Rule 35 constituted a “collateral” proceeding for

purposes of statute of limitations). Therefore, in addition to all portions of both claims

that assert violations of state law, Claim One appears subject to dismissal, in its entirety,

as noncognizable.


1
 For example, Petitioner did not appeal her conviction and sentence, but she did appeal the denial of her
Rule 35 motion. See Dkt. 2 at 2, 4.

INITIAL REVIEW ORDER - 4
            Case 1:20-cv-00010-CWD Document 7 Filed 04/21/20 Page 5 of 5




       Petitioner should keep the above standards in mind if she files an amended

petition.

                                          ORDER

       IT IS ORDERED:

       1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

               GRANTED. Petitioner must pay the $5.00 filing fee within 28 days after

               entry of this Order.

       2.      Also within 28 days after entry of this Order, Petitioner must file an

               amended petition as described above. If Petitioner fails to file a timely

               amended petition, or if it appears from the face of the amended petition that

               Petitioner is not entitled to relief, this case may be dismissed without

               further notice.

       3.      The Clerk of Court will provide Petitioner with this Court’s form § 2254

               petition. Petitioner is encouraged and expected to use that form to draft any

               amended petition.



                                                   DATED: April 21, 2020


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   United States Magistrate Judge




INITIAL REVIEW ORDER - 5
